The shares of a national bank are taxable at their value, which is the value of the whole capital, including the reserve and other surplus, whether invested in United States bonds or not. Of that part of the plaintiffs' property, for some purposes called surplus, amounting to more than $70,000, more than $30,000 was not taxed; and the plaintiffs contend that the tax of the other $40,000 should be abated, because, in the assessment, and in the state law, the property is not called by its right name. On this appeal from the refusal of the assessors to abate the tax, it is the duty of the court to make such order as justice requires. G. L., c. 57, s. 12. This statute throws a light upon the construction of other statutes of taxation, and disposes of the question of nomenclature raised in this case by carrying into effect the constitutional principle that taxation is an equal division of the public burden. The *Page 78 
court is not authorized to make an order of abatement that would violate the constitutional right of the other tax-payers of Concord by transferring to them a part of the burden of the plaintiffs' stockholders. Morrison v. Manchester, 58 N.H. 549, 550; Edes v. Boardman, 58 N.H. 580, 584, 586, 587,589; Carpenter v. Dalton, 58 N.H. 615. Justice does not require that this tax, which is less than four sevenths of what it ought to be, should be paid by the plaintiffs' neighbors.
Appeal dismissed.
FOSTER and BINGHAM, JJ., did not sit: the others concurred.